FEINBERG, Circuit Judge,
concurring and dissenting:
The effect of the majority’s amended opinion is to eliminate the need for subclasses based upon FIFO. I applaud that ruling for reasons set forth in my original concurrence and dissent, 982 F.2d at 754-66. I regret that the majority has not gone further and allowed the entire treatment of the health claimants under the Settlement to stand, since I do not see the fatal adversity or the inadequacy of representation that the majority does between Levels One and Two. However, appellees, who are not bashful, did not ask for rehearing on the requirement of Level One and Level Two subclasses. Under the circumstances, I do not regard it as appropriate or useful to add to what I have already said about this issue. See 982 F.2d at 756-57.